DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 08, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed on April 08, 2021have been fully considered but they are not persuasive. 
     With respect to claims 1, 11, 20 and 26, applicant argues that Yamamura fails to teach “automatically identifying one or more pages having margin value greater than a pre-defined margin value; automatically marking the one or more pages with greater margin value to be printed in the first pre- determined sheets and marking the remaining pages to be printed in the second pre-determined sheets; and sending information to a printer to print the one or more pages with greater margin value in the first pre-determined sheets and to print the remaining pages in the second pre-determined sheets” Examiner disagrees with applicant’s argument because Since Yamamura has suggested that a document having multiple pages is being printed with different type of 
     With respect to claims 2-10, 12-19, 21-25 and 27-8, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1, 11, 20 and 26.
	Response to Amendment
The amendment to the claims received on 04/08/2021 has been entered.
The amendment of claims 1-4, 6, 8, 9, 11-13, 15, 17, 19-23 and 26-28 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura’718 (US 2003/0189718).
     With respect to claim 11, Yamamura’718 teaches a computing device (Fig.1, item 101) for submitting a document for printing, communicatively coupled to a printer (Fig.1, item 102), the computing device comprising: 
     a print driver (Fig.2, item 203) running on the computing device to: 
     provide a pre-defined option to a user for selection (Fig.7 and Fig.8); 
     receive a document having a plurality of pages for printing [as shown in Figs.10A, Fig.10B and Fig.10C, a document having multiple pages are being printed with different type of paper], the document having a combination of pages to be printed in first pre-determined sheets and second pre-determined sheets [as shown in Figs.10A, Fig.10B and Fig.10C, a document having multiple pages are being printed with different type of paper]; 
     automatically identifying a margin value for each page of the document [as shown in Fig.7, when the “AUTOMATICLLY ADJSUT BINDING MARGIN” option is being selected, the margin value for each page of the document is considered being automatically identified since the margin value for each page of the document is needed to be identified first before performing the operation to adjust the binding margin]. 
     Yamamura’718 does not teach based on the identification, automatically identifying one or more pages having margin value greater than a pre-defined margin value; automatically marking the one or more pages with the greater margin value to be printed in the first pre- determined sheets and marking the remaining pages to be printed in the second pre-determined sheets; and sending information to a printer to 
     Since Yamamura’718 has suggested when the option, “AUTOMATICLLY ADJSUT BINDING MARGIN” is being selected, the printer driver automatically generates the PJL (command defined by a PCL language) to include information to indicate the adjustment margin value for the pages and then transmits it to the printer for printing with the desired margin and the desired papers sizes which includes the first determined size and the second determined size (paragraphs 113-116), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to identify the margin values for the pages in a print job include one or more page having value greater than a pre-defined margin value and to identify one or more page having value less than a pre-defined margin value (based on the identification, identify one or more pages having margin value greater than a pre-defined margin value), and then to automatically generate the PJL (command defined by a PCL language) to include information to indicate the adjustment value for the pages in the print job including the pages having the margin values greater than a pre-defined margin value and the page having the margin values less than a pre-defined margin value (automatically identifying one or more pages having margin value greater than a pre-defined margin value; automatically marking the one or more pages with the greater margin value to be printed in the first pre- determined sheets and marking the remaining pages to be printed in the second pre-determined sheets), and then to transmit the generated PJL (command defined by a PCL language) which includes the information indicating the adjustment value for the pages to a printer for printing with the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamura to identify the margin values for the pages in a print job include one or more page having value greater than a pre-defined margin value and to identify one or more page having value less than a pre-defined margin value (based on the identification, identify one or more pages having margin value greater than a pre-defined margin value), and then to automatically generate the PJL (command defined by a PCL language) to include information to indicate the adjustment value for the pages in the print job including the pages having the margin values greater than a pre-defined margin value and the page having the margin values less than a pre-defined margin value (automatically identifying one or more pages having margin value greater than a pre-defined margin value; automatically marking the one or more pages with the greater margin value to be printed in the first pre- determined sheets and marking the remaining pages to be printed in the second pre-determined sheets), and then to transmit the generated PJL (command defined by a PCL language) which includes the information indicating the 
     With respect to claim 14, which further limits claim 11, Yamamura’718 teaches wherein the margin value comprises at least one of a top margin value, a bottom margin value, a left margin value and a right margin value (Fig.10B and Fig.10C).  
     With respect to claim 15, which further limits claim 11, Yamamura’718 teaches wherein the printer is to print the one or more pages with the greater margin value in the first pre-determined sheets and print the remaining pages in the second pre-determined sheets, without any manual intervention [when the option, “AUTOMATICLLY ADJSUT BINDING MARGIN” is being selected, the printer driver automatically generates the PJL (command defined by a PCL language) to include information to indicate the adjustment margin value for the pages and then transmits it to the printer for printing with the desired margin and the desired papers sizes which includes the first determined size and the second determined size (paragraphs 113-116)].  
     With respect to claim 16, which further limits claim 11, Yamamura’718 teaches wherein the first pre-determined sheets are loaded in a first tray and the second pre-determined sheets are loaded in a second tray of the printer (paragraph 72).  
claim 17, which further limits claim 16, Yamamura’718 teaches wherein the printer is to pick sheets from the first tray to print the one or more pages with the greater margin value and pick sheets from the second tray to print the remaining pages [a user designates the a tray which the desired media has been enclosed for printing (paragraph 72). Therefore, the printer is considered to pick sheets from the first tray to print the one or more pages with greater margin value and pick sheets from the second tray to print the remaining pages when the desired trays have been designated].  
     With respect to claim 20, it is being rejected for the same manner as described in the rejected claims 11 and 15, Yamamura’718 further teach the system (Fig.1) for printing a document comprising a computing device (Fig.1, item 101) and a printer  (Fig.1, item 102)
      With respect to claims 1 and 4-8, they are method claims that claim how the computing device of claims 11, and 14-17 to perform printing.  Claims 1 and 4-8 are obvious in view of Yamamura’718 because the claimed combination operates at the same manner as described in the rejected claims 11, and 14-17. In addition, the reference has disclosed a printer to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to perform printing.
     With respect to claim 23, it is analyzed and rejected for the same reason set forth in the rejection of claim 17.
     With respect to claims 26 and 28, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 26 
Claims 2, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura’718 (US 2003/0189718) and further in view of Ogino’110 (US 2013/0077110).
      With respect to claim 12, which further limits claim 11, Yamamura’718 does not teach wherein the print driver is to receive a selection of the pre-defined option on a user interface, the pre-defined option including auto-selection of letterhead, wherein the first pre-determined sheets comprise letterhead sheets.  
     Ogino’110 teaches wherein the print driver is to receive a selection of the pre-defined option on a user interface (Fig.4), the pre-defined option including auto-selection of letterhead [as shown in Fig.4, the interface provides an option “PRINT INSERTING PAPER FOR EACH JOB” 62 and an option “INSERTING PAPER FEED TRAY” 71 for providing the letterhead sheets to be printed (paragraph 41). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the option “INSERTING PAPER FEED TRAY” (Fig.4, item 71) for providing the letterhead sheets to be printed is operating as a pre-defined option for auto-selection of letterhead since after the option “INSERTING PAPER FEED TRAY” is being designated, a letterhead printed on a letterhead sheets 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamura according to the teaching of Ogino’110 to provide an option for a use to select an inserting paper feed tray to provide the letterhead sheets because this will allow the printer to print new contents on a pre-printed paper more effectively. 
      With respect to claim 2, it is a method claim that claims how the computing device of claim 12 to perform printing.  Claim 2 is obvious in view of Yamamura’718 and Ogino’110 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference has disclosed a printer to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to perform printing.
     With respect to claim 21, it is analyzed and rejected for the same reason set forth in the rejection of claim 12.
Claims 3, 13, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura’718 (US 2003/0189718), Ogino’110 (US 2013/0077110) and further in view of Srivatsan’896 (US 2014/0320896).
     With respect to claim 13, which further limits claim 12, the combination of Yamamura’718 and Ogino’110 does not teach wherein the print driver to compare the identified margin value of each page with the pre-defined margin value, wherein the identified margin value is a top margined value. 

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamura’718 and Ogino’110 according to the teaching of Srivatsan’896 to include an alignment module in a printer driver identifies that the blank spaces in the already printed sheet of paper including the top margined value to ensure that the new content is aligned with the blank spaces by comparing the top margined values with the margined values of the new content, so that the new content is being printed without overlapping with the margins and other existing contents (a wherein the print driver to compare the identified margin value of each page with the pre-defined margin value, 
      With respect to claim 3, it is a method claim that claims how the computing device of claim 12 to perform printing.  Claim 2 is obvious in view of Yamamura’718 and Ogino’110 because the claimed combination operates at the same manner as described in the rejected claim 12. In addition, the reference has disclosed a printer to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to perform printing.        
     With respect to claim 22, which further limits claim 20, the combination of Yamamura’718 and Ogino’110 does not teach wherein the identified margin value is a top margin value.
     Srivatsan’896 teaches an alignment module identifies that the blank spaces in the already printed sheet of paper to ensure that the new content is aligned with the blank spaces, so that the new content is being printed without overlapping with the margins and other existing contents (paragraph 43). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the alignment module to identify the margined values of the new content including the top margined value and to identify the margined values of the already printed sheet including the top margined values and then to compare identified the margined values of the new content including the top margined value with the identified margined values of the already printed sheet including the top margined values so that the new content is being printed without overlapping with the margins and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamura’718 and Ogino’110 according to the teaching of Srivatsan’896 to include an alignment module in a printer driver identifies that the blank spaces in the already printed sheet of paper including the top margined value to ensure that the new content is aligned with the blank spaces by comparing the top margined values with the margined values of the new content, so that the new content is being printed without overlapping with the margins and other existing contents (wherein the identified margin value is a top margin value) because this will allow the new contents to be printed on the already printed sheet more effectively.
     With respect to claim 27, which further limits claim 27, Yamamura’718 does not teach wherein the instruction are further executable to receive a selection of the pre-defined option on a user interface, the pre-defined option including auto-selection of letterhead, wherein the first pre-determined sheets comprise letterhead sheets and the identified margin value is top margin value.
     Ogino’110 teaches wherein the print driver is to receive a selection of the pre-defined option on a user interface (Fig.4), the pre-defined option including auto-selection of letterhead [as shown in Fig.4, the interface provides an option “PRINT INSERTING PAPER FOR EACH JOB” 62 and an option “INSERTING PAPER FEED TRAY” 71 for providing the letterhead sheets to be printed (paragraph 41). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamura’718 according to the teaching of Ogino’110 to provide an option for a use to select an inserting paper feed tray to provide the letterhead sheets because this will allow the printer to print new contents on a pre-printed paper more effectively. 
     The combination of Yamamura’718 and Ogino’110 the identified margin value is top margin value.
     Srivatsan’896 teaches an alignment module identifies that the blank spaces in the already printed sheet of paper to ensure that the new content is aligned with the blank spaces, so that the new content is being printed without overlapping with the margins and other existing contents (paragraph 43). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the alignment module to identify the margined values of the new content including the top margined value and to identify the margined values of the already printed sheet including the top margined values and then to compare identified the margined values of the new content including the top margined value with the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamura’718 and Ogino’110 according to the teaching of Srivatsan’896 to include an alignment module in a printer driver identifies that the blank spaces in the already printed sheet of paper including the top margined value to ensure that the new content is aligned with the blank spaces by comparing the top margined values with the margined values of the new content, so that the new content is being printed without overlapping with the margins and other existing contents (a wherein the print driver to compare the identified margin value of each page with the pre-defined margin value, wherein the identified margin value is a top margined value) because this will allow the new contents to be printed on the already printed sheet more effectively.
Claims 9, 10, 18, 19, 24 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura’718 (US 2003/0189718) and further in view of Tanaka’565 (US 2010/0302565).
     With respect to claim 18, which further limits claim 11, Yamamura’718 does not teach wherein the print driver is to analyze each page of the document to identify the presence of a pre-defined watermark. 
     Tanaka’565 wherein the print driver is to analyze each page of the document to identify the presence of a pre-defined watermark [in the page attributes, a user can 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamura’718 according to the teaching of Tanaka’565 to set a particular page to be printed with watermark because this will avoid the unauthorized user to misuse the printouts. 
     With respect to claim 19, which further limits claim 11, Yamamura’718 does not teach wherein the print driver is to mark pages with the pre-defined watermark to be printed in the first pre-determined sheets and remaining pages to be printed in the second pre-determined sheets.  
     Tanaka’565 teaches designating a desired page to be printed with watermark (paragraph 58).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamura’718 according to the teaching of Tanaka’565 to set a particular page to be printed with watermark because this will avoid the unauthorized user to misuse the printouts. 
     The combination of Yamamura’718 and Tanaka’565 does not teach wherein the print driver is to mark pages with the pre-defined watermark to be printed in the first pre-
     Since Yamamura’718 has suggested to print the pages in a print job with different type of paper (Fig.10A-Fig.10C) and Tanaka’565 has suggested to designate a desired page to be printed with watermark, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to designate one type of paper to be used to print the pages having the watermark and to designate another type of paper to be used to print the pages not having the watermark via a printer driver (wherein the print driver is to mark pages with the pre-defined watermark to be printed in the first pre-determined sheets and remaining pages to be printed in the second pre-determined sheets) because this will allow a booklet to be printed with higher quality.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamura’718 and Tanaka’565 to designate one type of paper to be used to print the pages having the watermark and to designate another type of paper to be used to print the pages not having the watermark via a printer driver (wherein the print driver is to mark pages with the pre-defined watermark to be printed in the first pre-determined sheets and remaining pages to be printed in the second pre-determined.
      With respect to claims 9 and 10, they are method claims that claim how the computing device of claims 18 and 19 to perform printing.  Claims 9 and 10 are obvious in view of Yamamura’718 and Tanaka’565 because the claimed combination operates at the same manner as described in the rejected claims 18 and 19. In addition, the 
     With respect to claims 24 and 25, they are analyzed and rejected for the same reason set forth in the rejection of claims 18 and 19.  
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Fujita’539 (US 2015/0254539) teaches an information processing apparatus that executes the application performs the following process: a paper size and margin size for printing a document are designated. First paper information based on an original size and margin size set by the application, and second paper information based on the designated paper size and margin size, which are generated by executing a plug-in program for the application, are acquired. When printing a document to match the paper size, print data is enlarged or reduced based on the first paper information and the second paper information while the margin size set by the application is maintained.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674